Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161267                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 161267
                                                                    COA: 351480
                                                                    Oakland CC: 2002-186168-FC
  JEFFREY ALLEN NYE,
            Defendant-Appellant.

  _________________________________________/

         By order of October 2, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the March 13, 2020 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals to address: (1) whether the Oakland
  Circuit Court had statutory authority under MCL 769.1k to issue the September 23, 2015
  amended order to remit prisoner funds; and (2) if so, whether setting the amount of
  attorney fees several years after sentencing violates due process. People v Jackson, 483
  Mich 271, 292 (2009).

         On remand, while retaining jurisdiction, the Court of Appeals shall remand this
  case to the Oakland Circuit Court and direct that court to appoint counsel to represent the
  defendant in the Court of Appeals. We direct the Court of Appeals’ attention to the fact
  that we have also remanded People v Terry (Docket No. 161983) to the Court of Appeals
  for consideration of similar issues.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2021
           p0113
                                                                               Clerk